 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

an —&_ WY WN

oO CO ~ DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

hase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 1 of 25

Case: .

 

PAUL DESAI; - Individual- USA
and
PEOPLE OF UNITED STATES; - USA.

"PLAINTIFFS"

VS

#1): Joe Biden

c/o Biden for President
P.O. Box 58174
Philadelphia, PA 19102
press@joebiden.com

#2): Robert Hunter Biden
c/o Biden for President
P.O. Box 58174
Philadelphia, PA 19102
press@joebiden.com

#3): Kamala Harris (Fresno Office)
2500 Tulare St. #5290

Fresno, CA 93721 '
kamala_harris@harris.senate.gov

#4): President Donald J. Trump
c/o The White House

1600 Pennsylvania Ave.
Washington, DC 20005

 

 

Document 1001

 

Filed 11/03/2020 2 age 1 of 2 22

  
 

PAUL DESAI - (Individul - USA ); CLERK, US Of steict count
2310 Wible Road, Bakersfield, CA 93304 EASTERN Dish fC perro
Cell: 816-305-6056 (Paul Desai) / desaipaul@yahoo.com By .

(°ZO-cv- ISF#T-NONE-Je

UNITED STATES DISTRICT COURT

 

Assigned to:
Courtroom:

PLAINTIFFS PETITION SUMMON
TO
NAMED DEFENDANTS REQUIRING
DOCUMENTS SUBMITIONS FOR
REVIEWS AND TO PROVE CLEAR
CLEAN HAND DOCTRAIN
ELIGIBILITY REQUIREMENTS FOR
PRESIDENCY OF UNITED STATES
- &

UNTIL THEN ALLOW PLAINITIFFS
TO RECOVER OUT OF PENDAMIC &
ECONOMICAL DEPRESSION
SITUATIONS COMPLETELY
NATIONWIDE AS PLAINITIFFS
REQUESTING THIS COURT TO
VACATE THE VOTING RESULTS OF
THIS 2020 PRESIDENTIAL ELECTION
AND

ALLOWING THE CURRENT
PRESIDENT IN CHAIR TO CONTINUE
FOR THE NEXT 4 YEAR TERMS
REMAINING - OR- UNTIL ALL OF
PLAINTIFFS REVIVE OUT OF THE
THREATS OF VIRUS DECEASED
PENDAMIC SITUATION, AND, A
CONSEQUENTIAL ECONOMIC
-|-

y-

 

C1)
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

no -& Ww WN

oO Cfo NN NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Fa Gse:-0 CV 018 79-NONE-JLT pocument od1  'Fitea 77/65/2026 9° “Page? of 22

#5): Mike Pence - The White House Office of
the Vice President ,
1600 Pennsylvania Avenue, N.W. Washington, DEPRETIONS AND JOBLESS

 

DC 20500 SITUATIONS CURRENTRLY
PREVAILING AMOUNG

#6): President Barack Obama PLAINITFFS BASED ON AND IN

The Honorable Barack Obama LIGHTS OF PLAINTIFFS

The Office of Barack and Michelle Obama REQUESTED EVALUATIONS AS
P.O. Box 91000, Washington, DC 20066 STATED AND FURTHERMORE

Contact form: www.barackobama.com/contact BASED ON THE STATED FACTS -
Office of Barack and Michelle Obama CONTENTS - STATEMENTS -&-
P.O. Box 91000 VIDEOS -IN- ATACHMENTS
Washington, DC 20066 INTO THE SUBJECT PETITION

#7): The Honorable William J. Clinton, and = «****" FINAL-SUBJECT- PETION........
Honorable Hillary Clinton = __Cstatnnrnnnennnnens DEMAND. .......cscscsescesesoenes
55 W. 125th Street, 14th Floor
New York NY 10027
Telephone: (1) 212-348-8882
Telefax: (1) 212-348-9245

PLAINTIFFS DEMANDS TO
REMOVE VACATE & DISMISS
DEMOCRATIC NOMINATIONS
OF JOSEPH BIDEN AND PAMELA
HARRIS FROM 2020 ELECTIONS,

#8): President George W. Bush
AND ALLOWING THE CURRENT

The Honorable George W. Bush

P.O. Box 259000 PRESIDENCY OF H. DONALD

Dallas TX 75225-9000 TRUMP AND H. MIKE PENCE TO

Telephone: (1) 214-890-9943 CONTINUE FOR NEXT 4 YEAR

Email: info@georgewbushlibrary.com TERMS UNDER REPUBLICAN
PARTY RULES IN BEST

The Honorable George Bush INTEREST OF THE PLAINTIFFS

P.O. Box 79798
Houston TX 77279-9798
Telephone: (1) 713-686-1188

"DEFENDANTS"

 

COMES NOW, Paul Desai, ("PD") as an Individual Citizen of United States of America
("America"), and, associates Citizens and People of United States of America ("PPL"), herewith
Jointly as ("Plaintiffs") files this Summon Petition into this court against all of the Named
defendants. Based on the facts, statements, reasonings as stated below, Plaintiffs ask request and
pleads to this court to render Judgment approving followings immediate and further Impeach

Defendant Joe Biden and Hunter Biden and as those deemed appropriately responsible

 

Ce

ZN

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

- Ww WN

oOo F&F NAN HO MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

hase 1:20-cv-01579-NONE-JLT_ Document 1 Filed 11/05/20 Page 3 of 25

Case: Document 1001 Filed 11/03/2020 Page 3 of 22

defendants to provided documents, photos, videos, Transactions details, and related corporate

financial and other necessary items as deemed appropriate for Plaintiffs Reviews to determine
worthiness and eligibility to preside as a New Candidates for Presidency and vice-presidency
positions. FurtherMore, Plantiff ("PD"), and/or, in Support thru Plaintiff("PPL"), and for
"Plaintiffs" best Interest requests and pleads this court to Vacat, Suspend and or Set-Aside any
detrimental Outcome of the Pre-mail in Votings and In-person Votings prior to and on Nov 3rd,
2020, which effect and remove from chairs, the current Presidency and Vice-Presidency in
Chair, specically the Regim Operating government by Presiding H. Donald Trump as President
and H. Mike Pence as Vice President.

Plaintiffs herewith files below Facts, Statements, Reasons, Introduction Statements,
Appeals, Pleadings to Defendants, and this Court, Mindset Thoughts, Believes , Motions to
Patriotism, Vowes, Oaths, various Declarations, Potential Suggestions Cures & remedies as to
Pandemics and Economical Depressions situations & its potential solutions ect ect in support
of this Petition Summon requesting the Pleadings made finally in relations to Judgments and

requests as so stated below:

INTRODUCTION OF PLAINTIFFS - JURISDICTIONS & VENUES
Plaintiff "PD" is a California Resident. Plaintiffs "PPL" are people of United States of
America from Various States as it also Compromice and Incorpoprates all of the Named
defendants in general. Henceforth, the Burden of Proofs as to this summon , facts, and its issues
rests equally on both Plaintiffs as well all of the Named Defendants.
Plaintiff "PD" prevailed as a Tax Payer, and Citizen of America during all of the
Named current President Donald Trump & Vice President Mike Pence as well all of those former

Named Presidents since year 1984 to current.

 

CS.

-3- a.

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

> Ww WN

Oo OO NN DB MN

~ 10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(

 

PAE Gsai720-CV-O1579-NONE-JLT pe einene ods "pineal! Pr/620269° “Pager4 of 22

and knows and hold more crucial informations facts and reasons that support the Plaintiffs

 

 

Plaintiffs "PPL", the People of America resides in various states and the subject Summon
affects everyone those who are Permanent resident, Temporary Visa, on work Permit-and those
who are permanent citizen of my Country; and, henceforth, PPL - People of America are the
Plaintiffs into this summon & court.

The named Defendants are all Honorable People servicing my country, who are familiar

requested information and such valuable informations and facts supports the claims, charges ad
demand of Judgment so made following below.

Henceforth, the Jurisdiction & Venues into this USDC_Eastern court over the subject
matter is Proper. Furthermore, by virtues of automatic inclusions of Many Plaintiffs into summon
and/or upon supporting executions of minimum of 5 Peoples at a Minimum , the Subject Summon

also merits as a CLASS-ACTION SUITE.

PLAINTIFFS - STATE-MENTS - AUTH - &- DECLARATIONS - MATTERS

"A DEVINE SUMMON - IN PUBLIC INTERESTS":

Plaintiff "PD" states to this court that he is US Citizen and Part of Work-Force who has
Honestly paid all of its Taxes and obligations during every named defendants Presidents government
since 1994 as of current. Plaintiffs has never taken any Unemployment benefits in spite of Terrible
Hardship unemployment in to the fierce hardship to choose between a Gas into his Motor-cycle vs.
food to make it to home. Plaintiff "PD" had made U-Turn from the Unemployment line in Los
Angeles. Plaintiff "PD" is under Auth to its Citizenship and shall always be ready to defend my

country, United States of America when so needed, upon call from the presiding President &

4 al

ee

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

A SF Ww WN

mo Oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

pase 1:20-cv-01579-NONE-JLT_ Document 1 Filed 11/05/20 Page 5 of 25
Case: |. Document 1001 Filed 11/03/2020 Page 5 of 22

 

Government call, shall raise weapon against any foregn country if so needed. Plaintiff PD forgets on
where the hell he came from in United States of America. Plaintiff "PD" believes to give is like a
Milk, to take is a Water and to snatch from each other is like a blood. Henceforth, Plaintiffs thru this
summon goes under Auth in best interest of my Country USA, My motherland, Plainitff "PD" shall
forever Quit all of its future Social Security Benefits and waive those and relinquish it forever, and
shall be a part of work-force so long my Limbs works. Plaintiff "PD" recognize itself in same

capacity as its Presiding President H. Donal Trump, as a Self-Made Donald Trump, so equally as

in up lifting my Country USA out of the concurrent Pandamic & Economical Depression time wherg
many of my fellow Plaintiffs are suffering and having tuff time to see for a desperate time back &
revitalization to better time.

Plaintiffs herewith Motivates its associate Plaintiffs & Defendants and those among us
who are Millionaires and Billionaires to make their best efforts & contributions in similar or like
wise way in uplift of our country, and, like wise make contributions to bring back once again the
time of the Life, as Plaintiffs craves for well being of all of its fellow citizens. Plaintiffs "PD" and
"PPL" with Like mindset SHINES.

Equally well the Current presidency in Chair and its Governance by Donald & Mike, who
has worked hard since year 2016 thru this depression and sad time also SHINES, as H. Donald
Trump, and, H. Mike Pence & Team have made its best efforts in fight with the Pandemic as well
kept going the US economy as best as it can be. As Plaintiffs Shine, so as its current Government
shines, the Presence of this Summon has enlightened this Court at USDC_Easterh in Bakersfield and
Fresno, as the Courts USDC-Eastern Shines far greater then any biggest Cathedral on it's East, as
this presence of this Summon Glorifies this Court across the free land of USA to its east.

In line of duties and servitude to our nation, the Plaintiffs here with make below

 

Self made Paud Desai - who will work forever in honest payments of my Taxes and efforts and times

p

 

 

ST
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

-F Ww NWN

oOo Oo SN HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Tier 20 CV-01579-NONE-JLT Dace toon "Gad H703%020°9° p8bes of 22

-Statements, Facts, leading to the Stipulated allegations & claims against other named
defendants.5-as below:

PLAINTIFFS - PROCLAMATIONS - & - STATEMENTS -&-FACTS - in forth -

that creates grounds for claims AGAINST - DEFENDANTS.

Plaintiffs "PD/PPL" are the People of United states comprise of various colors and
creeds and origins and from various religious beliefs and origins been governed by its elected
Government under various Presidents and Vice Presidents and government officials, among so
the Defendants, who are elected Honorable Leaders at various times.

Plaintiffs summarize itself as BMW, INC. Blacks, Mexican, White, Internationals,
Canadian residing in USA. DNC, "Democratic National Party" and RNC, "Republican National
Party" elect their Own Presidential Nominees during pre-election who carry's on their Own
agenda and presentations during pre-elections.

Plaintiffs anticipates the chosen nominees to upholds American Values, abide by
constitutional amendments, and, remains clean hand doc-trains and keep good Morals, Credits,
Credentials, Characters and Unite the People and keep itself representing the country without self
gain and does not conspire convulse with Foreigners for self Gain and self growth on wealth, so it
doe not involve in bribery and do not defray the Plaintiffs - the people of America.

Nominees representations and servitude to the country must be impartial, and not for
self gain, non-descriminative, non racials to class, origins of people and equal to All Genders,
and with agenda that keeps people together united and do not divide and rule, as Parties should
not divide and promote Groupism, Nepotism, Racism and Sexism.

Plaintiff "PD"/"PPL" makes below Proclamations and Statement of Facts...

#1): That it Flays the Largest Tallest Flag at its place of Business at Bakersfield, CA, in honor of

United States of America. The Flag that delivers and shower upon Plaintiffs - Good Values,

 

 

 

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

oO Oo NN Dn A FP WY NO

wo wNO NO PO WN WN NO NN HN He =| He He Ee eRe ee | |e
“ao SN DK A FSF WY NY KH GD Oo F&F HN BD A FSF WOW NYO | SBS

i 3@ 1:20-Cv-01579-NON E-JLT__ Docume

t Filed 11/05/20 Page 7 of 25
Document 1001 Filed 11/03/2020 9 Page 7 of 22

 

Freedom, Liberty, Courage, Bravery, Justice, Love and Compassions at its Peak and is the BEST on

the People of America who in return Cherish and values All Goodwills and rights as stated in

oO

Constitution. Likewise Plaintiffs all cross the free Land are United, Free, Brave, Just with full of Loy
and Compassions to each other.

By virtue of its Preamble and Constitution and Rights as afforded to All, All of Plaintiffs
and its current Government by RNC, its Presiding in Chair H. Donald Trump & Team believes all
People, Class, Religions have equal rights and are United and values its rights as stated into
constitution. Further more it Believes that All Americans are Superior class of people in the World,
and, as Americans we up hold rights to mandate the world with the same, as Many other countries
have failed in doing so. As Americans we hold rights to Mandate other Countries to prevent Racism,
Sexism, Groupism, ChildLabor, Human Trafficking ect across the world. Plaintiffs "PD"/"PPL" and
current Presidency of Donald Trump thru RNC maes statement that "The World has No Meaning
without Trajectories Perimeter of America on It; and, America shall mandate its good Values and

stand by it to assure the remaining world and its countries follows the same.

PLAINTIFFS - ELEGATIONS - CHARGES -&- CLAIMS AGAINST DNC -

DEMOCRATIC NATIONAL PARTY - BIDENS - &- FAMILY

Plaintiffs states to this court that the defendant Joe Biden with DNP - Democratic National
Party has served as a Vice President Prior to year 2016 during time Barak Obama served as a Former
President to our Country, United States of America. Biden Joe during & prior to his terms as Vice
president has financially enriched himself and his Family, primarily two sons, and other relatives and
friends involving Hunter Biden by breaching Vice Presidential and house of representative protocols,
ethics and rules as much of the wealth has been derived from Joe Biden's affiliations with USA
Government. Thru Ukrain dealings with US relations, Joe Biden promoted Hunter Biden and other

related friends and families to gain wealth as

 

 

 

 

2 “sp
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

oOo Oo SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 8 of 25

Case: Document 1001 Filed 11/03/2020 Page 8 of 22

Hunter, Joe Biden's second son, was a director on the board of Burisma - a Ukrainian-owned private
energy company while his father was the Obama administration's pointman on US-Ukrainian
relations. Hunter was one of several foreigners on its board. President, Vice President Senators and
House of Representatives are paid Honorable delegates in service of our Country who are precluded
to establish personal or Family relations or to do & establish personal, family or business relations
directly or indirectly to gain or derive income & profits thru the influence of their Political relations
and servitude relations in internationals dealings of our Country with other Countries. Hunter, Joe
Biden's second son, was a director on the board of Burisma - a Ukrainian-owned private energy
company while his father was the Obama administration's pointman on US-Ukrainian relations.
Hunter was one of several foreigners on its board. Hunters & Biden gain in access of million of
dollars thru Ukrain Energy company on established relations thru joe biden on his son and relatives
& family. The subject act immediately disqualify Joe Biden from his further Election Nominees to
serve our country. Henceforth, Plaintiff request this court to Cancel Nominations of Joe Biden and
set aside any detrimental Voting results that may effect my Current President H. Donald Trump in
Chair as a president of United States Plaintiffs furthermore states to this court, and allege that
Likewise Joe Biden & Hunter biden had visited China 6 times when he was VP serving our nation
after he was inaugurated as VP in 2009. Hunter Biden formed Rosemont Sneca Partners, as he
made $1 Mil deal from Chinese government. Bidens social visits mixed with Business visit while
serving nation over international business for our country that establishes the Private dealings in
finance or Private equity in China and dealings with Bohai Industrial Investment fund and chinese
govermenet ect as Biden Family getting enriched while Joe Biden serving Nation as VP, are all acts

in Breach and violations of VP Protocol and considered as a Defiance to Nations.

PLAINTIFFS state to this court that Biden Joe and Hunter Biden and family mamebers like

brother Frank James, sister Valerie, Chris Henz and Devon Archer, friend of Hunter, all benefited

 

 

<

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

&- Ww bd

oO So NN DN SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

FEifgd 20-CV-01579-NONE-ILT yRRGHRE TOL FFs ANBBOAPSS ake or 22

and were financially enriched thru such conspiracy, mind meets, Private Business dealings over
defraying the nations dealings in lue of to gain & benefit where by USA - China relations
negotiated remains detrimental and harmful to our nation United States of America. Plaintiffs State
That Hillary Clinton & Biden Cheer Toasted with China Government and enjoined the Rise of
CHINA against USA, as they wrongfully sold the USA country to China to Cause China
Dependancies for USA. This is a complete Defiance to the Nation.

PLAINTIFFS ACCOUNT SUCH CONVULDING CONSPIRING PRIVATE AS
WELL FINANCIAL NATIONAL INTEREST NEGOTIATIONS AMOUNG NATIONS
LEADING TO PERSONAL GAINS TO BIDENS, AS DEFECTIVE, ILLEGAL, IN-DEFIANCE
TO THE US PROTOCOLS OVER GOVERNMENTAL EMPLOYEES. PLAINTIFF CONDEM
SUCH BREACH IN DEFINANCE TO THE NATION AS SPECIALLY DEFENDANTS
SERVING AS VICE PRESIDENT OVER UKRAIN - CHINA - USA RELATIONS AND
MATTERS.

NEEDLESS TO STATE TO THIS COURT, THE DEFENDANTS NOMINEE AS A
FUTURE PRESIDENT SHOULD BE CANCELLED IMMEDIATELY AND ANY
SUBSEQUENT ELECTION RESULTS OUT COME THAT MAY REMOVE MY PRESIDENT

IN CHAIR SHOULD BE VACATED AND SET ASIDE.

PLAINTIFFS - ELEGATIONS - CHARGES -&- CLAIMS AGAINST
DNC - DEMOCRATIC NATIONAL PARTY - JOE BIDEN - &-
KAMALA HARRIS

Plaintiffs States that People in America are not discriminative to each other by Race or
by Gender. Plaintiffs and Defendants also knows that in America any time any act or deceptive or

ashulting event is made against any specific Race such as B=Black community,
-9-

 

 

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

vu nN wn > wo No

Oo 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

~~

ase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 10 of 25

 

 

Case: Document 1001 Filed 11/03/2020 Page 10 of 22

the People of America will go on Riots. This has been historically proven
Plaintiffs believes the Minneapolis event of "Knee over Neck" can be Orchestred or Manifested knowingly

during Election year, so as to disturb the election process in Midst of ......

Pendamic. Plaintiff "PD" has been in Hotel Business since year 1988 to current. Plaintiffs is familie
and knows the "BMW-Inc" people All to gether Mix well into the Hotel

Guestrooms, but they rarely Swim together into the Hotel Swimming Pool - as they have

different communalized swimming habits; so does BMW-Inc. rarely go together into

Meeting Banquette or Ballrooms of the hotel , since they have different social behaviours.
Henceforth, People of America in general are Not discriminitive by Race or by Sex against

each other.

Plaintiffs States to this court that such formulated events of Protest that further
resulted to Riots, made the Pendamic virus infection and control worst, So it also fueled
further by DNP, and its Named Defendants to blame Presiding President & VP government
as to be Racists, as it further chanllenged my President and its governance to bring the
Riots-Protest- Virus situations to bring in controll.; While DNP and DNP state knowingly
did not co-operate with President Trump over their attempts to controll Virus-Riots and
protests, the DNP party and related defendants intentionally adverselly sabitized blamed and
knowingly bad advertized the RNC party, governing Presiding President as DNC called in
Open Media as My president as so Dangerous.

SNP and associated defendants Joined and teamed up and bad mouthed bad

influenced the Plaintiffs to a stretegic Racial and Sexual Blames to the President Trump. Plaintiffs
further Cahrges and Alleges DNP, Joseph Biden, for Keeping a Racecim & Sexcim Mindset attitud
which he expressed in knowingly selecting Kamala Harris as his associates with the hope that he
g Vote by

would side & capture Black Community Vote by Racism and side and capture Women!

SeitPfs Condem such mindset and preservations that defy Plaintiffs over devide

 

=

oO

 
 

 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

sa DN WA F&F WO WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

age J. 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 11 of 25

Document 1001 Filed 11/03/2020 Page 11 of 22

 

and rule, an european and eastern world communal politics. Plaintiffs has been saden depressed
been sabitized to see such devide and rule poriferences of the DNC and associates who can co-
venture in a team as they have called my President a Dangerous as they further teamed up on a
BBB techniques of Bad mouthing my president, as they had joined and teamed up and
advertised against my president to Plaintiffs body as Trump to Blame-Blow-&-Balony; as
DNP & defendants wants to BBB - also but as to Bring Back Better.

Plaintiffs further state that Kamala Harris failed on uniting the nation by Races as
well by Genders, as she puts forth herself as Jamaican Lady before USA on her pre-speech to
the Podiums after VP Nominations.

Plaintiffs further state that Former President Barak Obama failed in Uniting the nation
as he welcomed Radical Muslims on board to USA when it was not necessary to give in fornt
of many other Races grouped together listening him; as knowing also that Radicals Muslims
Orchestred 911 against us, Obama Instead of condemning to such Groupism and Nepotism.
There was no need to proclaims our first Amendment to Freedom of Religion.

Plainitffs respect and honor to our constitution, amendment rights and what is pre-
casted into it. However, Plaintiffs state to this Court and all Defendants that "Freedom of
Religion" matters us the Most, so long it is Preached in ALL-Equality, So Long the Religion
do not Poliferates or Bifercates to Groupism, Nepotism to its Racism so as to defy our nation,
and Respect to Religion of all Religions; the Religion of all Humans, ie is Religion of
Humanity. Plaintiff dictates religion of Humanity Center Point is "You Must leave this Earth
Much better then the day you were Born"

" . "Freedom of Speach" - Matters the Most to all Plaintiffs so long when spoken
with All Truth with Genus mind. Plaintiffs President in Chair shall silence those anti-American
slogan spoken by Radicals when they burn the US Flag and utter-mutter Anti-US slogan in any

corner of the World.

7

+N

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

& WwW bd

sa NN WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 12 of 25

 

Case: Document 1001 Filed 11/03/2020 Page 12 of 22

 

Plaintiffs ("PD"/"PPL") States to this Court that our H. President Donald Trump will
Make America Great, and will Freedom, Courage & Bravery to at its Best, Its Love &
Compassion at its best. Plaintiffs "PD"/"PPL" takes no Better, but the only the "BEST", Our
Presiding H. President proclaims the US Millitary takes NOTHING BUT THE best SHOT
ACROSS THE BORDER. Plaintiffs & Gov. in chair states - God in We Trust.

Plaintiffs Proclames - Profundly - with Pride and Dignity to all PLAINTIFFS AND
DEFENDANTS into this summon - across the Free Land of United States of America:

GOD LOVES YOU ALL
DONAL TRUMP LOVES YOU ALL
&

SO DOI, & SO DO WE ALL LOVE AMERICA THE BEST

PLAINTIFFS - SUGGESTION TO - ALL - AS TO - INCREASE IMMUNITY - WHILE

WE ALL AWAIT ON VACCINE TO ABATE AND DEFEIT CORONA VIRUS

Plaintiff "PD" suggest below in wellwish of US Health to All:

Plaintiffs and Government in Chair H. Donal Trump and Teams knows, that it is
extreamely important to revive Economy, Employment and Businesses across the Nation for
it to defeit the Virus. and defuse and win over the current Pendamic situation. Without
servival and improvement economiveal health of the Country the Fight against Virus shall
have no meaning and want be possible.

While we fight the Virus, it is equally important to get going with employment and

small Business which keeps us on top of the fight, so as we await on Vaccine.

 

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

& WwW

oOo co NN HD WG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 13 of 25

 

 

Case: Document 1001 Filed 11/03/2020 Page 13 of 22
People of America, need to enhence its Immunity, Maintain social distance, balance on Vitamin C &

D, Excercise, and follow as below:
HENCEFORTH, PLAINTIFF states below vitally important issues, where,
We people of USA must know:
#1): Know - How Our Body is Manufactured by all mighty God:

GOD = Param Brahma; Param Vishnu; Param Mahesh = Generator; Operator; Distroyer

who created: Five (5) - Basic Sub-Gods = Earth, Water, Air, Light, Fire

That's why we have five Limbs = 2 Hands+2 legs+1 Vertibra

each Limbs have 5 subs = 5 fingers + 5 Important organs

to stay healthy Human should control all 5 sub-gods; however 2 you can live upto all mighty
and Sun; it remains only 3 main to control = Eart, Water, Air = Digestion, Acidity, Gastric
One can stay fairly healthy if you control - Food, Water, and Body Chemistry(Air-or-Gas-
Acidity) = ((Digention=Dieheria; Acidity+Stomach & Urinary Liquid; Gas In-Congestions)))
Since, 5 (sub-Gods) "Elements" of body basics comes from Mother Nature, All Virus and its
solutions are also come from Mother nature.; This means everyone MUST ENHENCE
THEIR IMMUNE SYSTEM, to not just defend Corona but all forms of Virus Bacteria or
germs related consequencies. Everyone must know that for a healthy person Death is first
born into its INTENSTINE. ( Intenstine = comprise of =starting from Nose& Mouth -to-
ButHoles)

= Oral Cleansing+Throught toung & mouth deep cleansing+ right water and air therapy+ right
food+ right Bowl + digestion excrete and then Water therapy & maintenance of chemistry)

So one must follow below:

#1): Deep clean - Nostrils+Eyes+Throats+Chest early morning..Take Out All Mucus

#2): Drink 16 to 24 Oz Warm to Hot Water

#3): Do Brush, Use Toung Cleaner to cleam Toung & Throats again deep clean out of all

es

remaining mucus.
-13-

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

bk WD WN

oOo So IN HN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pease:-0 CY-01879-NONE-JLT pocune obs firey PPP 2026 2° PW of 22

 

 

#4): Initiate Water Therapy: Means one should drink Hot water 45 min prior to Eat; wait min 45 min
and then drink regular and slightly cold water / Repeat these for each Meal-BreakFast-Lunch-Even

Meal

#5) Prior to BreakFast:

a. after initiating & completing Ist Water Thertapy, and after 30 Minutes -

b. Hot Water 8 Oz +1 TbSpoon Aajwin Seeds + 1 TbSpoon Yellow Termeric Powder
By makifig #4 and #5 and Water Therapy as above it will help you BOOST YOUR
IMMUN&TY AND PROTECT YOU AGAINST - All Virus, Bacteria, and you want fall sick if |
you then&ontrol your Earth, Water & Air into your body. THIS IS GUARANTEED MUST
TO PREVET - COVID & all Bacterial and other forms of germatic deceases.

#6) Consume Vitamin - C : Drink Citrus Lemon Juice mix with Ginger, Low Sugar & Salt for taste’

#7): Take Vitamin - D: eighther directly under the Sun or then take tablets to control vitamin D

+ Half TbSpoon Black Papper / Mix, Chew Aajwin Seeds and dring everything awa
b. Take 1 Tb Spoon of Grinded Cinnemon fine Powder

C. Add 2 TbSpoon of Pure Honney

d. Mix well to make Paste so it is easy to apply on wheat bread.

e. Make sing wheat Toast bread

f. Apply Cinnemon Honey Paste on Wheat Tost

g. Enjoy Eat awy this Honney-Cinne-Toast
Honey-Cinnemon Therapy &n daily basis prevents All Infections

It Increases Immunity & gives 15 other benefits

 

 

 
 

PAUL DESAI & ASHA DESAI & RP

‘GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

Oo FN HD HH Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f—~

 

 

| Gases 20 CV 01879-NONEJLT yoeGiment 1001 "Fed 11703/2030°9° “Page 13 of 22

 

PLAINTIFF ("PD") - PRESENT - PRE-ELECTION -&- POST - DNC -& RNC
CONVENTIONS - 8 - VIDEOS IN SUPPORT OF THE SUBJECT PETITION
&

MAKE BELOW STATEMENTS
NOTE: VIDEOS OF - PLAINTIFFS('PD') ATTACHED AT END TO THIS
SUMMON

PLAINTIFF ("PD"), Herewith presents and attaches 8 videos made in tribute to the
current H. President Donald Trump and RNC - RNP Party, as below items perporates and

made reasons to vacate and dismiss the current election results due to below facts & reasons:

#1): The current election is a Mid-Term election over 8 years of complete term for our current
President Donald Term.

#2): While onset of Year 2020, the Country & World is in Pendamic Decease situation where
People across USA and worldwide i at Stack & People are fighting struggling and trying to
eredicate the decease.

#3): The constitution of America does not clearly state or mandate over "A Must" election
during Drastic & Crucial Time such as World-War-1,2 or 3 or such Life Threatening
PENDAMIC SITUATION, where safety ad life & cure stretegies are most vital & important.
#4): Any election those proceed with Conventions & People actions works in adverse to the
deacese and cure & recoveries thru Pendamic, which should have been stopped and prolonged
or contnued afdter Pendamic is over. This is a Part of Humaniterian - a centr of all religions
and a Wanted need of the nation.

#5): Any changes in Government or exchange of Power during Pendamic will push back all
efforts of People and government to end the Pendamic, and can be more detrimental and
drastic, unhealthy and can break our nation and current government best efforts being made.
#6): No single Person can be responsible or blamed during Pendamic as it is a situation - Not-

ci

In-Control of a single Person -&- a Fight to it isja JOINT-EFFORTS -OF-ALL.

 

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

& WwW

SN HR WN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

hase 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 16 of 25

Case: Document 1001 Filed 11/03/2020 Page 16 of 22

#7): The Racial event of Mineapolise, MN seems to be formatted to sebitize the Nation's People, its
Police, and its Government, as Loosing Party DNC, its Member named Defendants were involved
in process of falsely and wrongfully Blaiming 2016 elections been Hacked by Russian, blaiming
current president in chair, as well in a wrongful Impeachment process, as in further the same party
DNC when in Power prior to 2016, convulated, conspired with other Nations across the world -
such as Ukrain -&- China , for self gains.

#8): Henceforth, by virtue of #7, above..what's been voiced and said in vedios presented by
Plaintiffs ("PD") can not be ignored, as the current Voting Process and entire pre-election process
has been wrongfully sabitized, Blamed, Blown and Ballonized by DNC, DNP against the rulling
party RNP and my President in Chain H. Donal Trump and H. Mike Pence & their Team in Power.
#9): Plaintiffs also states to this court that a vigourous wrongfull act of Breach of Rules, a stretegic
divisions of Plaintiffs over dividing the nations by Race, by Sex, and, over Virus controlls Yey-&-
Ney- Blames & Finger-Pointings ect ect has been made to further sabitize pre-election process, a
similar to a Third world country Pre-Elections has been first time made in the History of United
States, due to these effects, the Plaintiffs("PD"/"PPL") request this court to ignore, set aside and
vacate any outcome of this subject election, and allow my Current Government in Control to
continue its next 4 year Terms, so as to Help Plaintiffs to recover and organize and fight the
Pendamic and economica depression stage of every ones life.

#10): A willfull decisions over choosing a "Woment - only"-, and -that to-from- "Perticular Race
Only"; is a Biggest form of "Racism" as well "Sexism". and, My Nation, Our Nation "USA"
would not stand on these, alike, those across the world out of United States Perimeter over Global
world; a "Honkey-Donkey-Ugly-Duggly-World"

#11): Plaintiffs Request all of H. Defendants and this Court to stand in strength of above statement #
10).

-16-

 

 

 

Cb
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

wo

oO fo “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

—~

ase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 17 of 25

 

 

 

Case: Document 1001 Filed 11/03/2020 Page 17 of 22

#12): Plaintiffs ("PD"/"PPL"), Condems and Sabitize - celebrations of a "Fathers-Day", which
comes from Strict narretives from ugly form of a "Sexism", from European Countries

#13): Plaintiffs, Condemns & Sabitize - a Celebratio of a "Mothers-Day", which comes from Strict
narratives from Ugly form of a "Sexism", from European Countries.

#14): Plaintiffs states that the form of "Parliamentory System" comes from the past Dinning Table
former Eauropean Era, which influenced us in pasts to inherit the process so as the "Father's Day an
Mother's day celebrations. a Words like "Basterterd", Convent School ect are origins of Europea
Sexism, where "men" gender was considere Superior Gender over "Women" gender. In Past, in
Europe a single Man Testimoney in Court were to Outbit and Nagate Testimoneys of 3 Womens; ag
womens were Valued as an entertainment piece like Radios, and TVs. a Born Infants were
considered Basterd, and, were sent to Convent School as they worked like a slaves, in Home, as a
Born Child were not allowed a Breast Feeding as their Women goes out of shape and old. The Era
induldged in a worst form of "Sexism". A Paster named Vallentino protested such Sexism, as he
Promte Love and equality to Women, died - on February 14th - a so Called in celebration of a
"Valentine's Day". Plaintiffs proudly celebrates and well come a Valentines Day in USA.

#15): Plaintiffs condemns & sebitizes - Asian Countries - past Buring of Women to Post Husband
Death ("Sattii-Rivaj"), and, Drawning of new Born Babby Girls, as Asian Considered a Daughter a
Burden to their Life.

#16): Plaintiffs condmns &Sabitize - all forms of Prostitutions, Human Traficking, and Child Labor
Child Malestations ect.;

#17): Likewise, Plaintiffs Condmns & sabitize all forms of Racism, and, Values all forms of Color
of the Skin, as Plaintiffs proudly states it is Not Racist at day-to-day living, although may have a
differences at a Social interections levels into large Get-to-Gatherings just merely due to difference
of habbits and life. IN USA - PLAINTIFFS - ARE A 'BMW-INC' AS THEY STAND EQUALLY

UNDER USA -FLAG TO WHOM WE ALL CHERRISH & RESPECT EQUALLY.

f

>

y

NL

 

vz
 

 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

Ww

oO Co NN NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Nase 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 18 of 25

Case: Document 1001 Filed 11/03/2020 Page 18 of 22

#18): Plaintiffs resist & deny to All forms of actions that devide them by Race or by Gender, that
include all actions to pre-elections, during elections or post election.

#19): Plaintiff('PD") & Plaintiffs("PPL"), by virtue of this statement.. Forgets..where.. the Hell,
He or She came From; and, Henceforth, Condmns & Sabitize all Govermental & Non-
Govermental form and applications that asks to fill in "Ethenic Origin" or Class of Race" ect into
it. -

#20): PLAINTIFFS are the Direct-Americans, so as Its Presiding H. Donald Trump who values
and respects what is stated into US Constitution, and, has no desire to corner wealth but a
goodwill and Values and self Esteem leading to 3 Godess of Gods: Godess of Power, Godess of

Propserity, Godess of Perfections. PLAINTIFFS 'P" AS IT STANDS FOREVER.

PLAINTIFFS - PLEADINGS -TO- H. DEFENDANTS & -&- THIS COURT THAT
JUSTIFIES PLAINTIFFS PLEADING TO ALLOW MY H. DONALD TRUMP & RNP
TEAM TO CONTNUE FOR NEXT 4 REMAINING YEARS TERMS
PLAINTIFF ("PD"), attaches to this summon 8 videos - in tribute to H. Donald &

PLAINTIFFS, ("PD") re-instate its Auth Taken into this summon which waives all plaintiffs
rights in future to its paid Social Security, as Plaintiff will work for ever so long its Legs, hands
and Libs are not paralyzed. Plaintiffs shall further motivate its family members two sons - Dr.
Prashant Desai & master Raj Desai to do the same in name and fame of our Nation. Said and so
Stated, furthermore Plaintiffs Pleads to this Court, ... THAT, My Current President in Chair H.
Donald trump is a Direct Commercial President in chair since year 2016, and, is a less Politician
but more a Business-Residential come - a Commercial President, who is also a sucessfull
Billionair, and he cares and loves Our Country, and determine to do his best over his next

remaining 4 years as a president. Plaintiffs knows H. Doland would not Perceive for his own
pa

 

Cig)

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

&- WwW WN

oOo So ~ HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Hase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 19 of 25

 

Case: Document 1001 Filed 11/03/2020 Page 19 of 22

wealth further before the interest of our Nation.- H4- President Donmald Trump is on his final top
stage of his Pyramid, which is a Point of Self Esteem, and he is in perceivances to it; whereby
President will Only do his best for our Nation. Plaintiffs are unwilling to accept the result of an
Election which is flueled thru an action during Pendamic & economical depression Periods where
many of us are false informed divided thru mindset changes over what transpired, an acts to
devide thru Racism, Sexism as detailed above in this summon. Plaintiffs are unwilling to accept a
Sabitized, Partially Managed and largely missmanaged Ballots and voting process that transpires
post and during this elections, where by Voting rights of Plaintiffs People of America can be in
vary many ways influanced and changed due to influances of Family and Friends due to a MAIL-
IN-VOTING, which Plaintiffs believe is also sabitized, altered, as it is no more preserving the
confidantiality of the votings that is absolutely needed by Americans. Plaintiffs believe a Mail in
Voting can be influanced changed altered by Parents and friend, and doe not truely cast a true and
valid Opinion and desire of the Voters. Plaintiffs believe President may have missed over taking
wrong decisions on certain matters, as those were also influanced by his advisor, scientist and
experts; henceforth, President can not be blamed over Virus and pandamic issues being
uncontrolled. As a Matter of Fact many other countries also has not fully controlled the prevailing
Pendamic situation. Plaintiffs believe and states to this court that H. president Donal Trump has
timely shut down our country when needed, made his best attempts to manage manufacture
deliver Respirators and masks as Fast and as best a Human can manage to his best abilities.
President has made his best attempts to do the right for nation as he shared his rights to Do the
best to each of the Governers of our 52 states, and henceofrth, President should not be Blamed as

many do against him. President Trump has likewtse

 
 

PAUL DESAI & ASHA DESAI & RP
GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304 —

br Ww N

oOo S&F NN HD NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f.

ase 1:20-cv-01579-NONE-JLT Document 1 Filed 11/05/20 Page 20 of 25
Case: Document 1001 Filed 11/03/2020 Page 20 of 22

 

managed well the Law and order inspite of lack of co-operation from his opponent, and, many
democratic states henceforth President should not be Blamed, as he did not Blowed & Ballowneed
the Pendamic nor Economical challeges, as he has tried to Keep businesses stay open and kept
economical survival thru out Pendamic.

PLAINTIFFS APPRECIATES H. Donald onset to President chair in power starting
initiatives toward Boarder Controls, Wall Building to Prevent Drugs and Criminals entries as well
Illegal Trespassing which is ethically morally and legally a RIGHT THINGS TO DO to secure the
Nation, Next Gen as well to Protect Plaintiffs Americans to - Make it - AMERICA GREAT
AGAIN.

PLAINTIFFS shall benefit more over next 4 year terms, as President Trump have a Better
hold and negotiation power internationally over other countries, have ability to manage employment
and keep unemployment low by promoting small as well big businesses, which are a crucial needs t
make America Great.

Plaintiffs desires, The Next Gen Americans refine and stay away from Drugs & Criminal
activities and and remain resistive to Ugliest Part and forms of Racism, Sexism, Child Labor, Huma
Traficking, and upholds all the best as Stated into American Constitution.

Plaintiffs desires The next Gen American mandate the world over what is acceptable and what
shall be rejected, and, wish American Army strong enough to ecomplish the nation's wish in a singlg
day Job, and come home back.

Plaintiffs wish Great America and next Gen reserve Total Space Controls and do not share a
vitally important technology to the rest of the world. PLAINTIFFS ARE "MORTALS" -&-
PARISHABLE-&-SUBJECT TO LIFE & DEATH; DEFENDANTS ARE, ALONG WITH USA
ARMY & SOLDIERS AND INTERNAL POLICE FORCES ARE MEN IN UNIFORMS AND

ARE "IMMORTAL", NON-PERISHABLE-&- LIVE FOR EVER-&- DO NOT DIE.

 

 

 

 

eS

n
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

_ Ww

Oo Oo NIN DWN WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

_f-).

Wase 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 21 of 25

Case: Document 1001 Filed 11/03/2020 Page 21 of 22

 

PLAINTIFFS PLEADS AGAINST THE DEFENDANTS AND PLEADS FOR JUDGEMENT

In against Defendants Joe Biden and Hunter Biden Likewise to Plaintiff ("PD"), is a THAT,
Conspiracy, Convultions, are very hard to prove into the court as since the process always lakes some
documents facts and process which is always short of something to prove it to 100%. However, suck

can be ascertained and more discretely proven to be true based on many astonishing and unbelievabl

TW

items of facts that evolves, as thos e does not seems NORMAL to the rel world and day to day
process and things remains uncertain. Plaintiffs ("PD"/"PPL"), request this court to Mandate
defendant "Bidens" and Family to submit all financial s transections, and all facts, statements and
contracts and documents and all financial money transactions details from Hunter Biden, Biden
Family Friends and relatives those involved into Ukraine-China-USAas well their Personal ,
Corporate dealing over all of their individual and corporate tax fillings and ect to gather of A-to-Z
items as needed for an accounting firm & Plaintiffs to Analise, so as to periphorates and filter all of
those surprisingly and astonishing hard to believe transections and its merits and Values to configure
believe and conclude the wrongdoings as to weather it happened under influences of former Vice
President Joe Biden while representing USA government. As such relations should be condemn and
sabitized and marked illegal. Base on evaluations and finding Court May give other defendants to
detailed their thoughts as to further evaluations over Bidens dealing as to for the country and for the
Biden Family.

Plaintiffs request this court that upon such a single defects, this court dismiss election results, and,
mandate the current Government to continue to the next terms until Pandamic is Over, and Vaccine
found, and allow my President H. Donald trump to Continue government of USA, and make Americp

Great to its Best of Power, Prosperity and Perfections.

-—21-

 

 

 

 
 

PAUL DESAI & ASHA DESAI & RP

GOLDEN STATE MGT LLC
2310 Wible Road, Bakersfield, CA 93304

Qase 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 22 of 25
Case: Document 1001 Filed 11/03/2020 Page 22 of 22
1 || Futher-More-Saith-NOT. 7
) xX =
Plaintiffs - Paul Desai m™ 4
3
2310 Wible Road
4
5 Bakersfield, CA 93304
6 Email: desaipaul@yahoo.com / Cell: 816-305-6056
7 .
g || Attached: #1): DOCUMENTS - LINKS -DROPBOX - 8 VIDEOS
9
10
11
2 CERTIFICATE OF FILINGs & CERTIFICATE OF SERVICES
13 . . ws tae ps .
I, Paul Desai as an Individual Citizen residing in Bakersfield, California herewith have filed
above Petition Summon into the United District Court of Eastern California at its Fresno CA,
15|| and/or at Bakersfield, CA, as of today, in the Best Interest of my Nation and Country United
16 States of America, into my Home Land of my Motherland - a Great Land of America - United
States of America; and have filed the same without Fear, and with Full of Pride, and, in
17|| Tribute and worship to my Sole Motherland in Honour of My US Flag and my Country. I
18 have filed this Petition as of today, on Election Day of Nov. 3rd, 2020, with All statements
19 and Pleadings so made in Fevor of my Current Prsiding in Chair my Goverment by H. Donald
Trumpt and VP H. Mike Pence and their RNP in Governance of my Country United States
20]! of America.; AND plaintiffs ("PD"/"PPL") has served upon to below named Defendants
21 || attached in the List.
22 |! Dated: Nov. 3rd, 2020 er
23
x =
Plaintiffs - Paul Desai (Pravin O. Desai)
1460} 2310 Wible Road
6 Bakersfield, CA 93304
Email: desaipaul@yahoo.com / Cell: 816-305-6056
27
°°! 8 - Videos - Attached
22.
C2e

 

 

 

 

 

 

 

 

 

NLT

 
 

A

Case 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 23 of 25

 

O=IPEAOW 8Z00 DWI/dEPPPZZINgXoDje/S/WioT KOqdoIp MMM77-sdyyy

 

O=[Pe paul eOMSUIYOZ %OACTNC%
“OZ%OCOT UOIISIO?S %H-OTWEVT VIO? VEOT Ho-0C VAT CMIUBOXE ZIAPOGG/S/WI0T KOqd OID MMM/7-SaTIY

 

 

O=|PEAOW POHOUIVOT HOAO T0CY%
“OZPWOCOT UOIIS|- COC VIOOCVTZ-A/IDOSOAMZ GIEZIU/S/WIOD KOGdOIp MMM/7:SdFIY

 

 

 

O=(PEPaUr ESLSUIVOTHSAC TOT %
“OZWOCOT UOMIAA-C0C HJOOC% 1 -—A/NOLUCASWIHSHTUGS/S/WidD KOqdoIp MMM/7:SdyY

 

:S1no JO WNIpOd [JEWS WO1j UOIZEU SU} 0} SSOAppy INO
"" -SOOPIA - § :SBUIMO]/OJ YO! YUM s4aYy ap ‘AdUd]]a2xXW AW UOUOH 9g Padsay anp iv YUM

‘No, YUeUL
"UOIJEN INO puke Sf Ped] NOA dAeY 0} PNoug OS ae pue NOA 39AD1 9M

*SsuedA
ysed ul }} JO Auquom 3g 0} pdAoid aAeY NOA OS Se JIeYD Ul Uapea] Jsag uno se NOA pull TV 8M Se ‘eoHaWY
JO 9}€91S payuUN Jo AdDUapISd4sg ANOA ANUIQUOZ - NOA - 33S JIM PUL d}0A [JeUS EXUaWIY Jo as]doag ay] aM

"Wes] 9aWWLUOD JeUOneN
uedjqnday siy pue duuiniy pyeuog Uapisoig Jedp 4NO 0} BING, Pue JOUOH U! - 499387] NO YyM Huoje paydseye
Sdij> SOBPIA II'V YUM Buoje ‘saysiM II9M 4NO jhy JO JSUNY} JjNJ Ul “Sdy]D YIM sjelua 48430 Huymojjos slew

SIU} JUaSoId YYUMaJayY 9M PUB $3}e}S paUN Jo JSasajzUy JEUONeN ul Yay_eboL ‘spuejs am 4ay}eH0} payuN

VSN / BeWJWWOD jeuOneN UedIGnday /7g/ duns, pjeuog wUAapPIseld "H !OL

pajlew - aSN -yUM- xypey
payseny - soapi,
- paysey - 493327
dwinay jeuog "pH -0}~ odsoy By AOUOPH UI B4aNqML - ANG :3u

 

 

 

 

<i) 4 Bre pP “a / Sar) roeP lA ~ Ss 0Z02-ST-60

dWNYL GIVNOG LNACISSud *H HNO OL SLASIUL Vv - !eseq [Ned - Aq - uoNda/z - OZOZ - SOOPIA -MJ - EAI OOURA ) vee p> +4

SOF Ip

 

OZOZ/E/11
 

cle

 

lesaq [ned - Aq - UoNde/y - 0Z0Z - SOAPIA

lesaq [ned - Aq - uoNda|F - OZOZ - SOapIA 3390fqng

10d WY 82:60:€0 ‘0202 ‘S| Jaquiaydeg ‘epson :juag

<Woo jieWwHOpesg fepeyuquseubl[> eyyeyg ysouBbir ‘<woo ooyeA@ynedjesap> lesaq ined :oL
<W0o ooYyeA®|nediesap> leseq jned :wiol4

-—--- abessay\ peprenuog -----

vOEEE VD ‘Playsueyxeg

Peow SIGIM OTEZ

65-pjolsioyeq-uul-AJjUNGS SJeIJOY Ssn-Uo WOD*SJBJOYUUOSSIPEL-MMM >Sdjyy
LTST-TZZ-9TS / woo ylewbOreleyiesog / iesoq ‘dq fey

GEOT-TZZ-9TS / woo pewbOTEpueyojey / 1eseqd 'd wueyselg =
ZTEL-ETZ-9TS =1199 / woo pewbOieseqgeysy / ieseq "d eysy corp /\
9S509-SOE-9TS ‘19D / Woo-oOYyeAONediessg / (leseq ulAeid) / 1eseq [ned

sWUOY v

—_——

O=IPEAOW 67% CBT MOC MENT MIJOOT HEN HOSPINOT Yo-OC HEWEFOOC% C Zs
9ZWOC VUOJUMNOOT OIC PSSUOUSHYOcC PUCDIGNASYO? UOT /G PAI TlUcSOpJHU/S/WIOD KOqdoIp MMM/7.SdqqWY

 

 

 

 

O=IPEAOW O0C%ENC%IONT% COCMOSPIANZ%-OCWEWEGOOZ : Z. )
WITWOC HUOUNDOC %H0IOC HOSuodsoyoc Wuesyqndsyoc yuo /Hc[[6 HoyouiyjUp/s/W0s Xoqdoip MMM/7-sdjyy

Case 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 24 of 25

0=[PZEAOW EWEGO0T%9NCHOT VUIU[DOTHOIOT HSsSuodssyHCHUed[qndsyoOCHWUS OCH OCHRE 2
-JO-T-A/JTppogexquiygMpu/s/Wloa xoqdo1p MMM//-sdyqq

=
S

—_

 

O=[PZPdWEC%TSTHOCWOE-T 1-61 -VC-60-61 0C-OACIA
02% OCYWAWNILOTHPIEUDGOT% HOTVIOO? MHOAAUNSHZ HUT/SXE DAISZPPPbHPPA/S/WIOD XOqdoIp MMM/7;sdjyY

 

 

 

v
T V oS | dINNYL GIVNOG LNACISSYd ‘H YNO OL ALNAIYL V - !e8eq [Ned - Aq - UOHdeF - OZOZ - SOAPIA :M4 - [EW COYeA OZOC/E/LL
 

€/}

:QJOIM <0 COYRA® nNediessp> iesaq ined ‘Wy SL:9 ‘OZOZ ‘G}L seqwaj}des ‘Aepsen| ud al,

 

Buy) 10] Pen] COSA Wisi JUSS

9609-G0E-918 18D

woo’ oourA®nediesaq
VO PISuSJENg

jesaq eysy 9 lesoq jned

UOHDE}S SIU} UM [IM BAA

osje eiBioes) Woy yon, poob Bulysi~,

euop ||aM qol poos

nof wo, yoeeds uonosje aud siuy uo NOA Jeay 0} pejb we |
SUBIBIOSS 0} GOUCIOAIIOP JUDIJOOXY

PREUdg O|1PH

0¢0c-6L-OL

 

[BJOIM <LWOD'OOYeA®jnediesap> tesaq ined ‘Wd SENT ‘OZOZ ‘OZ 48q0990 ‘Aepseny UO

:o6essaw pepiemios uibeg

SUOUd! 10) [IEW OOUBA Wosy JUSS

 

Case 1:20-cv-01579-NONE-JLT Document1 Filed 11/05/20 Page 25 of 25

ISd Wd SS:ZL ‘0202 ‘€ 4A2QWAAON ‘Aepsan| :91eq
wos }!ewb@pueuepysajiu = :oL.

(wo>‘ooyeA®nediesap) lesaq [neg :wol4

 

dAINUL GIVNOG LNIGISIYd "H YNO OL ILNIML V - !eseq [Ned - Aq - UONDA/F - OZOZ - SC®PIA “M4

dWNYL GIVNOG LNSGISSYd "H HNO OL SLNGRAL V - !eseq [ned - Aq - Uo!}Da/3 - OZ - SO@PIA :MJ - IEW COYRA OZOZ/E/bb
